DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-20 are pending.  Claims 1 and 17 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2019 and 8/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which 2-6 and 15-16 depend, recites the language “…but prior to the third step,…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Rigobert et al. (WO2016/020680A1).
	Rigobert et al. (WO2016/020680A1) a method of washing in an automatic laundry machine (see title) having a wash tank (see page 1, ln.25). 
	Rigobert et al. teach a method having a first step of delivering a first composition comprising an oxygen, halogen or any other type of bleach composition to the wash tank of the automatic laundry machine (see figure 2 and page 5,ln.23-25).  This also 
	Rigobert et al. teach a method having a second step of delivering a second composition comprising at least one surfactant composition to the wash tank of the automatic laundry machine.  See page 11,ln.6.
	Rigobert et al. teach a method having a third step of delivering a third composition comprising at least one enzyme to the wash tank of the automatic laundry machine. See figure 2 in the abstract and page 5,ln.33 and page 11,ln.6 also encompassing the limitation to wherein the first, second and third steps are sequential.  
	Limitation to wherein water is added to the wash tank of the automatic laundry machine prior to the third step is taught on page 6,ln.5, describing that adding fresh water or recycling water as deemed necessary. See page 6, 1st paragraph.
	Limitation to wherein the temperature of the water in the wash tank of the automatic laundry machine is elevated at one or more of before, during or after the first step and before, during or after second step is depicted in the graph in figure 2 where the temperature goes above 50OC during the rinse cycle which is after both the bleach and surfactant/enzyme treatments.  

	Esterquats encompassing the claim 10 and be found on the pages 18-19. 
	Limitation of the maximum temperatures of claim 11-12 and 20, can be found page 28-29 claims 6-7 of the prior art reference.    
	Regarding claim 13, length of time between the method steps is can be found in claims 8-9 on page 29 of Rigobert et al.
	The claim 14, volume of wash water is met by the Rigobert et al. page 29 claim 12 teaching wherein the volume of wash water in either of the steps is no more than 3 liter encompassing the BRI of no more than 20 L as claimed.
	Claim 16 limitation to the surfactant in the second composition is met by the art teaching on page 11,ln.5-10, that a surfactant-containing composition may also be released into the wash liquor during step B. See page 11,ln.5-10.  Claim 16 limitation to water being added at the same time or after the first step is taught on page 5,ln.5 teaching the main wash cycle is where to add the main detergent chemistry.  Claim 16, wherein limitation to the elevation of temperature again is taught in the figure 2 of the abstract.
	Rigobert et al. (WO2016/020680A1) do not exemplify the claimed step of adding the surfactant in the tank as a second step after the bleach and before the enzyme as is required by claims 1 and 17.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed step of adding the surfactant 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/PREETI KUMAR/           Examiner, Art Unit 1761